DETAILED ACTION
This communication is responsive to the application, filed January 5, 2021.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 30, 2018 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al. (US 2015/0212906 A1) in view of Swenson (US 2019/0278660 A1).

As per claim 1:  An apparatus, comprising: 
an electronic sub-system;
a bus coupled to the electronic sub-system;
power conditioning circuitry coupled to the electronic sub-system; and
processing circuitry, coupled to the power conditioning circuitry, and coupled to the electronic sub-system by the bus;
Gschwind discloses [Fig. 9; 0221] a plurality of internal components includes one or more processors; one or more computer-readable RAMs; one or more computer-readable ROMs on one or more buses; one 
wherein the processing circuitry is configured to: receive data from the electronic sub-system; 
determine if a non-hardware fault is detected; 
determine that a non-hardware fault is detected, then perform a software reset of the electronic sub-system;
determine that no non-hardware fault has been detected, then determine if a hardware fault is detected; and
determine that a hardware fault is detected, then perform a hardware reset of the apparatus.
Gschwind discloses [0202-0206] determining cause of error condition, which could be a hardware fault or a transactional data interference [Fig. 6; (625, 620)].  A retry of the transaction may be successful for a transient erroneous execution error or soft error.  The processor may repetitively restart the transaction until a threshold number of unsuccessful attempts have been made for a hardware fault.  Upon reaching the threshold number of retry attempts, the processor may determine the transaction may not be directly recoverable, and may perform other recovery actions, such as a hardware reset.  Gschwind discloses determining software and/or hardware fault, but fails to explicitly disclose determining no non-hardware fault has been detected, then determining a hardware fault.  Swenson discloses a similar system, which further teaches [0029-0032] recovering properly includes restarting of system software and acknowledge whether the current state is a recovered state.  In one case, the software fault causes an incomplete recovery and executes with errors.  After predetermined number of incomplete state recovery, the counter power cycles the control circuity and the latch [hardware reset after failed software recovery].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gschwind with that of Swenson.  One would have been motivated to determine that a hardware fault has occurred because the software reset might fail to execute or execute with errors without hardware reset [Swenson; 0031].

The apparatus of claim 1, further comprising:
a supervisory circuit coupled to an external power supply and configured to open and close a switch;
a switch coupled to the supervisory circuit and the external power supply; 
wherein the hardware reset is performed by opening and closing the switch; 
wherein the switch is radiation hardened.
Swenson discloses [Fig. 2; 0030-0035] circuitry that is coupled to an external power supply and a switch is coupled to the power supply.  The power cycle is handled by the switch when the power supply needed to be power cycled due to software or hardware faults.

As per claim 6:  The apparatus of claim 1, wherein the software reset is performed by reloading all or some of configuration data in the electronic sub-system.
Gschwind discloses [0202] during a hardware or software reset, the processor may flush the system state, discard the transactional store data, restore the system state form the saved snapshot of the system state, reset any failed resources from the saved snapshot of the system state and restart the transaction.

As per claim 7:  The apparatus of claim 1, wherein the processing circuitry is radiation hardened.
Swenson discloses [0027-0028] SEL events and recovery of the processing system from radiation events, such as aerospace events.  It is clear that the system is radiation hardened since it is used in high radiation environments. 

As per claim 8:  The apparatus of claim 1, wherein determine that the non-hardware fault is detected comprises determine if at least one of the following has occurred:
(a)    at least one configuration data value is corrupted;
(b)    data measured by the electronic sub-system is aberrant;
(c)    data calculated by the electronic sub-system is aberrant;
(d)    a statistical parameter of at least one of: data measured or calculated by, the electronic sub-system, is aberrant;
(e)    data communicated by the electronic sub-system to the processing circuitry is corrupted; and
(f) a mode of the electronic sub-system or a component of the electronic subsystem, changes unexpectedly.
Gschwind discloses [0194-0195] transient failure may corrupt computer software application data.  Since the claim is written in the alternate form, only one of the alternates are required for the claim rejection.

As per claim 9:  The apparatus of claim 1, wherein determine that the hardware fault is detected comprises determine if at least one of a following has occurred:
(a)    at least one configuration data value is corrupted;
(b)    data measured by the electronic sub-system is aberrant;
(c)    data calculated by the electronic sub-system is aberrant;
(d)    a statistical parameter of at least one of: data measured or calculated by, the electronic sub-system, is aberrant;
(e)    data communicated by the electronic sub-system to the processing circuitry is corrupted; and
(f)    a mode of the electronic sub-system or a component of the electronic subsystem, changes unexpectedly.
Gschwind discloses [0204-0206] hardware fault is detected when state data value could be corrupted.  Since the claim is written in the alternate form, only one of the alternates are required for the claim rejection.

As per claims 10 and 13-16:  Although claims 10 and 13-16 are directed towards a method claim, they are rejected under the same rationale as the system claims 1 and 5-9 above.

.

Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind in view of Swenson and further in view of Brundridge et al. (US 2015/0058659 A1).

As per claim 3:  The apparatus of claim 1, wherein an alarm is sent if at least one of: (a) a non-hardware fault has been detected, and (b) a hardware fault has been detected.
Gschwind and Swenson disclose the system of claim 1, but fail to explicitly disclose an alarm sent to at least one external system.  Brundridge discloses a similar system, which further teaches [0029] when server detects a hardware problem, it transmits an alert to an external console.  The external console evaluates the alert against predetermined rules to determine mitigation actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gschwind and Swenson with that of Brundridge.  One would have been motivated to send an alarm to an external system because it allows to evaluate the alert to determine mitigation actions [Brundridge; 0029].

As per claim 4:  The apparatus of claim 3, wherein the alarm is sent from the processing circuitry to at least one external system.
Gschwind and Swenson disclose the system of claim 1, but fail to explicitly disclose an alarm sent to at least one external system.  Brundridge discloses a similar system, which further teaches [0029] when server detects a hardware problem, it transmits an alert to an external console.  The external console evaluates the alert against predetermined rules to determine mitigation actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gschwind and Swenson with that of Brundridge.  One would have 

As per claim 12:  Although claim 12 is directed towards a method claim, it is rejected under the same rationale as the system claims 3 above.

Allowable Subject Matter
Claims 2, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on January 5, 2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Gscwhind does not disclose reloading all or some of the configuration data, the examiner respectfully disagrees.  Gscwhind explicitly discloses [0202] the processor may flush the system state, discard the transactional store data, restore the system state from the saved snapshot, reset any failed resources from the saved snapshot and restart the transaction.  A retry of the transaction may be successful for a transient erroneous execution error or soft error.
In response to applicant’s argument that Swenson does not disclose determining that there has been no non-hardware fault detected, the examiner respectfully disagrees.  Swenson explicitly discloses [0029-0032] recovering properly includes restarting of system software and acknowledge whether the current state is a recovered state.  It is clear that there are no non-hardware fault detected if the restart of system software is performed and it is acknowledged if the current state is recovered.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JIGAR P PATEL/Primary Examiner, Art Unit 2114